Wheeler, J.
Where a party seeks the enforcement of so rigorous a rule as the affirmance of a judgment without reference to the merits, his application ought certainly to receive no favor beyond what the rule of the law may seem peremptorily to demand. lie ought to be held to an exact compliance with tiie law in every particular. lie demands the enforcement of the rigid rule, regardless of the right and justice of the case, and he cannot complain if the same principle which lie invokes is applied to his own case. lie ought himself to be held to strict compliance with the very letter of the law which he seeks to enforce.
Such a compliance is not shown in the present case. There is not the in-dorsement upon the transcript required by the statute. Wo are of opinion, therefore, that the motion to affirm be refused, and that the writ of error be dismissed, at the costs of the defendant in error.
Ordered accordingly.